Citation Nr: 1400734	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for paresthesias in the region supplied by the left infraorbital nerve, claimed as numbness of the left side of the face.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals, status post left shoulder strain.  

3.  Entitlement to an evaluation in excess of 10 percent for residuals, status post right shoulder strain.  

4.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist.  

5.  Entitlement to an evaluation in excess of 10 percent for tension/mild headaches.  

6.  Entitlement to service connection for a low back disorder.  

7.  Entitlement to service connection for a left eye disorder, to include blurred vision.  

8.  Entitlement to service connection for a sleep disorder.  

9.  Entitlement to service connection for anxiety.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post right knee strain.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post left knee strain.  

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post cervical spine strain.  

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post left wrist strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.  

The issues of entitlement to an initial compensable evaluation for paresthesias in the region supplied by the left infraorbital nerve, claimed as numbness of the left side of the face; entitlement to an evaluation in excess of 10 percent for residuals, status post left shoulder strain; entitlement to an evaluation in excess of 10 percent for residuals, status post right shoulder strain; entitlement to an evaluation in excess of 10 percent for tension/mild headaches; entitlement to service connection for a low back disorder; entitlement to service connection for a left eye disorder, to include blurred vision; entitlement to service connection for a sleep disorder; entitlement to service connection for anxiety; whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post right knee strain; whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post left knee strain; whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post cervical spine strain; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post left wrist strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected carpal tunnel syndrome of the right wrist is manifested by complaints of numbness and mild incomplete paralysis of the median nerve, but does not result in moderate incomplete paralysis of the median nerve.

3.  Service connection for bilateral hearing loss was denied in a November 2007 rating decision; the Veteran did not appeal the decision.  

4.  Evidence associated with the claims file since the November 2007 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2012). 

2.  The November 2007 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2012). 

3.  The evidence received since the November 2007 rating decision is not new and material, and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing notice letters in August 2010 and October 2011 for the February 2011 rating decision.  The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The August 2010 letter informed the Veteran that new evidence must be evidence that was submitted to VA for the first time that was not cumulative or tended to reinforce a previously established point.  He was informed that material evidence must pertain to the reason the claim was previously denied.  The August 2010 letter also explained why his claims were previously denied.  Therefore, there is no prejudice to the Veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a claim for an increased evaluation, the VCAA requirement is generic notice:  the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The October 2011 letter informed the Veteran that he must provide evidence showing that his service-connected disability had increased in severity.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and VA examination reports for the Veteran's service-connected carpal tunnel syndrome of the right wrist.  These examinations are adequate, and a new VA examination to rate the severity of his carpal tunnel syndrome of the right wrist is not warranted.  The Veteran has submitted personal statements, representative argument, and gave testimony at the May 2013 Board hearing.  

The Board notes that the Veteran was not provided an examination in conjunction with his petition to reopen the claim for service connection for bilateral hearing loss.  However, VA is not required to provide an examination for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159(c) (2012).

The Veteran testified at a May 2013 videoconference Board hearing before a VLJ.  Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

The Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  Id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit. 

At the hearing, the Veteran testified as to the current severity of his carpal tunnel syndrome of the right wrist and his claimed bilateral hearing loss.  Any deficiencies in the May 2013 Board hearing under section 3.103(c)(2) were not prejudicial, and no deficiencies have been shown or alleged.  Through notice letters, the Veteran has been advised of what evidence would substantiate his claims, and accorded opportunities to provide substantiating evidence.  VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing VA examinations which specifically address the outstanding issues in this case, as discussed above with regard to VA's duty to assist under the VCAA.  Moreover, the Veteran did not raise any new issues relevant to his claims, and there is also no indication of any outstanding evidence he might submit.  See id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

II.  Decision  

Carpal Tunnel Syndrome of the Right Wrist

At the May 2013 Board hearing, the Veteran testified that his service-connected carpal tunnel syndrome of the right wrist is worse than the current evaluation contemplates.  He explained that he has problems with writing, typing, driving, and anything that involves gripping something.  He further added that over the last few years, he has noticed a decrease in strength involving his right wrist due to the carpal tunnel.  See the May 2013 Board hearing transcript, p. 10, 11.  The Veteran asserts that a higher evaluation is warranted for his service-connected carpal tunnel syndrome of the right wrist.  

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided.  38 C.F.R. § 4.14 (2012).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran's service-connected carpal tunnel syndrome of the right wrist is rated as 10 percent disabling, under 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (2012). 
Pursuant to Diagnostic Code 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome of the right wrist affects his major extremity.  See 38 C.F.R. § 4.69.  

In January 2011, the Veteran underwent a VA examination for his service-connected carpal tunnel syndrome of the right wrist.  He reported numbness of his right hand while driving.  He admitted to treating his carpal tunnel syndrome with the use of wearing a splint and taking non-steroidal anti-inflammatory medications (NSAIDs).  

Physical examination of the hands revealed no motor impairment, including muscle strength and affected nerve.  There was no muscle atrophy, gait abnormality, imbalance, tremor, fasciculations, or any joints affected by a nerve disorder.  Tinel's sign was negative as well as bilateral De Quervain's.  There was also no increased numbness or tingling with Phalen's testing.  Motor examination testing of the right wrist revealed active flexion movement against full resistance and active extension movement against full resistance.  The Veteran was diagnosed with carpal tunnel syndrome of the right wrist.  

In November 2011, the Veteran was afforded a second VA examination for his service-connected carpal tunnel syndrome of the right wrist.  He complained of numbness in the second and third digits of the right hand and admitted to using a splint and taking NSAIDS for relief.  

Physical examination testing revealed normal muscle strength for the right wrist in terms of flexion and active movement against some resistance for the right wrist in terms of extension.  Electromyograph (EMG) testing reflected bilateral motor conduction and F-wave latency studies of the median and ulnar nerves to be within normal limits.  The bilateral palmar (mixed nerves) conduction studies of the median and ulnar nerves showed prolonged right median nerve peak latency with slow conduction velocity across the wrist segment, and the bilateral radial (sensory) nerve conduction studies were within normal limits.  It was noted that the electrophysiological studies of the upper extremities are consistent with right carpal tunnel syndrome involving mainly the sensory fibers.  The VA examiner diagnosed the Veteran with carpal tunnel syndrome of the right wrist.  

Comparing the neurologic manifestations to the above rating criteria, the Veteran's service-connected carpal tunnel syndrome of the right wrist does not appear to be more than mild in nature, especially since the only objective symptomatology is numbness in the hands.  See the January 2011 and November 2011 VA examination reports.  Additionally, as previously mentioned, various motor examination results reflected normal findings relating to the Veteran's right wrist.  Reflex findings have been normal; muscle tone has been normal; and there have been no findings of atrophy or incomplete or complete paralysis of the right hand or wrist.  

Thus, as lay and medical evidence does not show that the Veteran's right wrist carpal tunnel syndrome more nearly approximates moderate disability, an evaluation in excess of 10 percent for the disability is not warranted. 

The Board has also considered whether a rating in excess of 10 percent is warranted under any other diagnostic codes.  However, the Board is unable to find any other Diagnostic Code (to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize an evaluation in excess of 10 percent for subjective symptoms of pain, numbness, and/or tingling, in the right wrist, in the absence of a finding of additional symptoms of neurologic impairment.  
Accordingly, the preponderance of the evidence is against an evaluation in excess of 10 percent disabling for the Veteran's service-connected carpal tunnel syndrome of the right wrist under Diagnostic Code 8515. 

The Board notes that the Veteran is competent to observe pain and other symptoms, and his statements are credible.  The Veteran's assertions as to a higher evaluation is outweighed by the objective medical evidence discussed above which does not show that he satisfies the criteria for the next-higher 30 percent disability evaluation for his service-connected carpal tunnel syndrome of the right wrist.  The Veteran is not competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's carpel tunnel syndrome of the right wrist has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings directly address the criteria under which the disability is evaluated.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  In this regard, the Board notes that ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2012).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.3211 (b) (2012).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

As noted above, the Veteran's carpal tunnel syndrome of the right wrist primarily involves numbness and weakness.  Such impairment is specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for his carpal tunnel syndrome of the right wrist is inadequate.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the Veteran's service-connected carpal tunnel syndrome of the right wrist, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Bilateral Hearing Loss

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

At the time of the November 2007 rating decision, which denied service connection for bilateral hearing loss, the pertinent evidence of record consisted of the Veteran's service treatment records and private treatment records.  The RO concluded that while the Veteran may have been exposed to acoustic trauma during his military service, there was no evidence of a current bilateral hearing loss disability.  The Veteran was properly notified of the November 2007 rating decision in November 2007, but did not enter a notice of disagreement (NOD) within one year of notice of the November 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the November 2007 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  Since the November 2007 rating decision, the pertinent evidence received into the record includes private treatment records and testimony elicited during a May 2013 Board hearing.  Post service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  At the May 2013 Board hearing, the Veteran complained of having problems hearing in large crowds, but admitted to not wearing hearing aids or having a physician tell him that his in-service noise exposure caused his claimed bilateral hearing loss.  See the Board hearing transcript, p. 26, 27.  
While the evidence submitted in connection with his claim is new, in that it was not previously of record, it is not material as it does not show that the Veteran has a current diagnosis of bilateral hearing loss that is attributable to his military service.  Although the Veteran's statements are presumed to be credible for purposes of determining whether there is new and material evidence sufficient to reopen the claim, his statements provide no 'new' assertions.  Therefore, the additional evidence received since the November 2007 rating decision does not relate to the unestablished facts necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist is denied.  

As no new and material evidence has been submitted, the claim for service connection for bilateral hearing loss is not reopened.  


REMAND

Further action on the claims remaining on appeal is warranted.

Paresthesias in the Region Supplied by the Left Infraorbital Nerve

The Veteran seeks an initial compensable evaluation for his service-connected paresthesias in the region supplied by the left infraorbital nerve.  In September 2012, the Veteran was afforded a VA examination to determine the current severity of the disability.  According to the VA examination report, the VA examiner diagnosed the Veteran with left infraorbital nerve parasthesia.  The VA examiner stated that it is possible that a direct injury to the nerve outside of the maxilla could have occurred along with a fracture to the orbital floor.  The VA examiner noted upon review of the claims file that no imaging of the infraorbital nerve had been taken during the in-service accident as well as post-service.  Therefore, it could not be determined if there was a fracture to the orbital floor or direct injury to the nerve outside of the maxilla without an orbital computed tomography (CT) scan.  However, the VA examiner noted that ordering of the CT scan would be deferred unless Compensation and Pension Services recommended it.  See the September 2012 VA examination report.  Upon review of the claims file, it appears that the orbital CT scan was never requested, and the Board finds that this evidence is pertinent in order to accurately assess the current severity of the disability.  Thus, on remand, the AMC/RO should order an orbital CT scan in order to determine the Veteran's current severity of his service-connected paresthesias in the region supplied by the left infraorbital nerve.  

Residuals, Status Post Left and Right Shoulder Strains

The Veteran contends that his service-connected right and left shoulder strains are worse than the current evaluations contemplate.  At the May 2013 Board hearing, the Veteran testified that he currently receives treatment for his shoulders with a private physician.  He further admitted that the most current treatment records, however, have not been obtained.  See the Board hearing transcript, p. 8.  Since VA has notice of outstanding treatment records that are potentially relevant to the claim on appeal, VA has a duty to obtain those records.  

Left Eye Disorder, to include Blurred Vision

The Veteran asserts that service connection is warranted for his left eye disorder.  At the May 2013 Board hearing, the Veteran indicated that his current left eye disorder is attributable to his service-connected numbness on the left side of his face.  See the Board hearing transcript, p. 18.  Review of the claims file reveals that the Veteran was afforded VA examinations dated January 2011 and September 2012 to determine the etiology of the left eye disorder.  However, no opinion as to whether the left eye disorder is caused by the service-connected numbness on the left side of the face was given.  As such, a remand is necessary in order to obtain this opinion.  

Sleep Disorder and Anxiety

The Veteran contends that his current sleep disorder and anxiety are related to his active military service.  Review of the claims file reveals a diagnosis of insomnia, and the Veteran is currently service connected for posttraumatic stress disorder (PTSD).  A remand for a medical opinion as to the etiology of the Veteran's claimed sleep disorder and anxiety is warranted in order to determine whether they are separate disabilities or part and parcel of the service-connected PTSD.  

Tension/Mild Headaches

The Veteran asserts that a higher disability evaluation is warranted for his service-connected tension/mild headaches.  At the May 2013 Board hearing, the Veteran testified that he has headaches approximately three to four times per week and at least once a week, the headaches are incapacitating.  He further explained that he has missed on average four days of work a month due to the headaches and currently takes three prescribed medications for his service-connected headaches.  See the Board hearing transcript, p. 12

Review of the record reveals that the Veteran was afforded a VA examination for his service-connected headaches in September 2012.  According to the examination report, the Veteran admitted to taking one prescribed medication for the headaches and suffers from headaches approximately two to three times per week.  However, as previously noted, the Veteran testified at the Board hearing that he now takes three prescribed medications for his headaches and has headaches approximately three to four times per week.  This suggests that the Veteran's disability may have worsened, and as such, a more contemporaneous examination is warranted in order to determine the current severity of the service-connected disability.  
Low Back Disorder, Right Knee Strain, Left Knee Strain, Cervical Spine Strain, and Left Wrist Strain

Relevant Disability Benefits Questionnaire (DBQ) examination reports are not in the claims file or electronic ("Virtual VA") file.  Specifically, according to the December 2012 Supplemental Statement of the Case (SSOC) the Veteran was provided DBQ examinations for his low back disorder, status post left knee strain, status post right knee strain, status post cervical spine strain, and status post left wrist strain in April 2012 and July 2012.  However, the April 2012 and July 2012 DBQ examination reports have not been associated with the claims file or the Veteran's Virtual VA file.  The April 2012 and July 2012 DBQ examination reports are relevant to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disorder, status post right knee strain, status post left knee strain, status post cervical spine strain, and status post left wrist strain, and an attempt to obtain the examination reports must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orbital CT scan, and any other imaging necessary to determine the current severity of his service-connected paresthesias in the region supplied by the left infraorbital nerve.  Following testing, associate all reports with the claims file.  

2.  Thereafter, the results of the orbital CT scan should then be forwarded, along with the Veteran's complete claims file, to the VA examiner that conducted the September 2012 VA examination.  If that VA examiner is not available, schedule the Veteran for a VA eye examination to be conducted by a qualified examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should report whether the Veteran's service-connected disability represents complete or incomplete paralysis of the fifth (trigeminal) cranial nerve.  If the examiner determines that the Veteran's paralysis is incomplete, he or she should determine whether the incomplete paralysis is severe or moderate.  A rationale for any conclusions reached should be provided.  

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disorder of the left eye, to include left eyelid myokymia, was caused by the Veteran's service-connected left infraorbital nerve parasthesia.  

If the answer to the above question is negative, the VA examiner should provide an opinion as to whether it is at least as likely as not that any disorder of the left eye, to include left eyelid myokymia, was aggravated beyond its normal progress as a result of the Veteran's service-connected left infraorbital nerve parasthesia.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected right and left shoulder disabilities that have not been previously obtained, specifically, the private treatment records referenced by the Veteran at the May 2013 Board hearing.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

4.  Schedule a VA examination to determine the etiology of the Veteran's sleep disorder, to include insomnia.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner is to note that the Veteran is competent to report symptomatology he has experienced in service and post service.  

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  The examiner must also provide an opinion as to whether the Veteran's sleep disorder, to include insomnia, is part and parcel of his service-connected PTSD.  All opinions expressed must be supported by complete rationale.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

5.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of the Veteran's claimed anxiety.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner is to note that the Veteran is currently service-connected for PTSD.  

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  The examiner must also provide an opinion as to whether the Veteran's claimed anxiety, is part and parcel of his service-connected PTSD.  All opinions expressed must be supported by complete rationale.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

6.  Schedule a VA examination to determine the current severity of the Veteran's service-connected tension/mild headaches.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner should determine whether the Veteran suffers from headaches manifested by prostrating attacks.  If headaches with prostrating attacks are found, examination findings should be expressed in terms of average of such attacks per week and the resultant impact on economic adaptability.  All opinions expressed must be supported by complete rationale.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

7.  Associate with the claims file the April 2012 and July 2012 DBQ examination reports for the Veteran's low back disorder, status post right knee strain, status post left knee strain, status post cervical spine strain, and status post left wrist strain claims.  Failure to provide the above stated evidence warrants automatic rescheduling of new VA examinations to determine the etiology of the claimed disabilities.  

8.  Once such development is completed, readjudicate the claims remaining on appeal.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


